the following was delivered by
Judge Roane
as the opinion of the Court.
“ The Court is of opinion, that the judgment of the Superior Court reversing that of the County Court, is correct, as far as it goes, for the reason stated in the first error assigned in the petition for a supersedeas; but that the said Superior Court erred in not proceeding to enter such judgment as the said County Court ought to have rendered ; namely, that the plaintiff' should take nothing by his bill, and the defendant recover against the said plaintiff his costs in the County Court expended. On this ground, the judgment of the said Superior Court is reversed, with costs, and reformed in pursuance of the foregoing principle.”